      Case 4:20-cv-05640-YGR Document 139 Filed 10/27/20 Page 1 of 4



 1   THEODORE J. BOUTROUS JR. (SBN         PAUL J. RIEHLE (SBN 115199)
     132099)                               paul.riehle@faegredrinker.com
 2   tboutrous@gibsondunn.com              FAEGRE DRINKER BIDDLE &
     RICHARD J. DOREN (SBN 124666)         REATH LLP
 3   rdoren@gibsondunn.com                 Four Embarcadero Center, 27th Floor
     DANIEL G. SWANSON (SBN 116556)        San Francisco, CA 94111
 4   dswanson@gibsondunn.com               Telephone: (415) 591-7500
     JAY P. SRINIVASAN (SBN 181471)        Facsimile: (415) 591-7510
 5   jsrinivasan@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP           CHRISTINE A. VARNEY (pro hac vice)
 6   333 South Grand Avenue                cvarney@cravath.com
     Los Angeles, CA 90071-3197            KATHERINE B. FORREST (pro hac vice)
 7   Telephone: 213.229.7000               kforrest@cravarth.com
     Facsimile: 213.229.7520               GARY A. BORNSTEIN (pro hac vice)
 8                                         gbornstein@cravarth.com
     VERONICA S. LEWIS (pro hac vice)      YONATAN EVEN (pro hac vice)
 9   vlewis@gibsondunn.com                 yeven@cravath.com
     GIBSON, DUNN & CRUTCHER LLP           LAUREN A. MOSKOWITZ (pro hac vice)
10   2100 McKinney Avenue, Suite 1100      lmoskowitz@cravath.com
     Dallas, TX 75201                      M. BRENT BYARS (pro hac vice)
11   Telephone: 214.698.3100               mbyars@cravath.com
     Facsimile: 214.571.2900               CRAVATH, SWAINE & MOORE LLP
12                                         825 Eighth Avenue
     MARK A. PERRY (SBN 212532)            New York, New York 10019
13   mperry@gibsondunn.com                 Telephone: (212) 474-1000
     CYNTHIA E. RICHMAN (pro hac vice)     Facsimile: (212) 474-3700
14   crichman@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP           Attorneys for Epic Games, Inc.
15   1050 Connecticut Avenue, N.W.
     Washington, DC 20036-5306
16   Telephone: 202.955.8500
     Facsimile: 202.467.0539
17
     E. JOSHUA ROSENKRANZ (pro hac vice)
18   jrosenkranz@orrick.com
     ORRICK, HERRINGTON &
19   SUTCLIFFE LLP
     51 West 52nd Street
20   New York, NY 10019-6142
     Telephone: 212.506.5000
21   Facsimile: 212.506.5151

22   WILLIAM F. STUTE (pro hac vice)
     wstute@orrick.com
23   ORRICK, HERRINGTON &
     SUTCLIFFE LLP
24   1152 15th Street, N.W.
     Washington, DC 20005-1706
25   Telephone: 202.339.8400
     Facsimile: 202.339.8500
26   Attorneys for Apple Inc.
27

28

          STIPULATION AND [PROPOSED] ORDER RE DOCUMENT SUBPOENAS TO
                    NON-PARTIES, AUTHENTICITY AND SERVICE
                             Case No.: 4:20-cv-05640-YGR
       Case 4:20-cv-05640-YGR Document 139 Filed 10/27/20 Page 2 of 4



 1                                 UNITED STATES DISTRICT COURT

 2                                NORTHERN DISTRICT OF CALIFORNIA

 3                                         OAKLAND DIVISION

 4
      EPIC GAMES, INC.,
 5
                                             Plaintiff,
 6
                                                          Case No. 4:20-cv-05640-YGR
 7                           v.
                                                      ORDER GRANTING
 8                                                    STIPULATION AND [PROPOSED]
      APPLE INC.,                                     ORDER REGARDING DOCUMENT
 9                                                    SUBPOENAS TO NON-PARTIES,
                                           Defendant. AUTHENTICITY AND SERVICE
10
                                                          Judge: Hon. Yvonne Gonzalez Rogers
11    APPLE INC.,

12                                  Counterclaimant,

13
                             v.
14

15    EPIC GAMES, INC.,

16
                                   Counter-defendant.
17

18
                    Pursuant to the Court’s order during the October 19, 2020 case management
19
     conference, Plaintiff and Counter-defendant Epic Games, Inc. (“Epic”) and Defendant and
20
     Counterclaimant Apple Inc. (“Apple” and, together with Epic, the “Parties”), by and through their
21
     undersigned counsel, hereby agree and stipulate as follows:
22
                    Document Subpoenas to Non-Parties. With respect to Fed. R. Civ. P. 45 document
23
     subpoenas served in this Action on a non-party, the issuing Party shall request that non-parties
24
     simultaneously produce materials to both Epic and Apple. If, notwithstanding such request, the
25
     non-party produces the materials to only the issuing Party, the issuing Party shall provide a copy
26
     of all materials to the other side within three calendar days after receipt of the materials from the
27
     non-party.
28                                           -2-
             STIPULATION AND [PROPOSED] ORDER RE DOCUMENT SUBPOENAS TO
                       NON-PARTIES, AUTHENTICITY AND SERVICE
                                Case No.: 4:20-cv-05640-YGR
       Case 4:20-cv-05640-YGR Document 139 Filed 10/27/20 Page 3 of 4



 1                  Authenticity Presumptions. All documents produced by either Party or by non-

 2   parties from the non-parties’ files shall be presumed to be authentic within the meaning of Fed. R.

 3   Evid. 901. If a Party serves a specific good faith written objection to the authenticity of a

 4   particular document, the presumption of authenticity will no longer apply to that document. Any

 5   objection to a document’s authenticity must be provided with (or prior to) the exchange of

 6   objections to trial exhibits. The Parties will promptly meet and confer to attempt to resolve any

 7   such objection.

 8                  Service. Service of any documents not filed via ECF, including pleadings,

 9   discovery requests, subpoenas for testimony or documents, and expert disclosure shall be by email

10   to all attorneys for the receiving Party then appearing on the ECF docket, at the email addresses

11   listed thereon. In the event the volume of served materials is too large for email and requires

12   electronic data transfer by file transfer protocol or a similar technology, or overnight delivery, the

13   serving Party will telephone or email the other side when the materials are sent to provide notice

14   that the materials are being served. For purposes of calculating discovery response times under the

15   Federal Rules of Civil Procedure, electronic delivery shall be treated the same as hand delivery.

16   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

17
      Dated: October 22, 2020                      CRAVATH, SWAINE & MOORE LLP
18                                                   Christine Varney
                                                     Katherine B. Forrest
19                                                   Gary A. Bornstein
                                                     Yonatan Even
20                                                   Laurent A. Moskowitz
                                                     M. Brent Byars
21
                                                   FAEGRE DRINKER BIDDLE & REATH
22                                                 LLP
                                                     Paul J. Riehle
23
24                                                 Respectfully submitted,
25                                                 By:    /s/ Gary A. Bornstein
                                                          Gary A. Bornstein
26
                                                         Attorneys for Epic Games, Inc.
27

28                                           -3-
             STIPULATION AND [PROPOSED] ORDER RE DOCUMENT SUBPOENAS TO
                       NON-PARTIES, AUTHENTICITY AND SERVICE
                                Case No.: 4:20-cv-05640-YGR
       Case 4:20-cv-05640-YGR Document 139 Filed 10/27/20 Page 4 of 4



 1
      Dated: October 22, 2020                      GIBSON, DUNN & CRUTCHER LLP
 2                                                   Theodore J. Boutrous Jr.
                                                     Richard J. Doren
 3                                                   Daniel G. Swanson
                                                     Mark A. Perry
 4                                                   Veronica S. Lewis
                                                     Cynthia E. Richman
 5                                                   Jay P. Srinivasan
 6                                                 ORRICK, HERRINGTON & SUTCLIFFE
                                                   LLP
 7                                                   E. Joshua Rosenkranz
                                                     William F. Stute
 8
                                                   Respectfully submitted,
 9
                                                   By:    /s/ Cynthia E. Richman
10                                                        Cynthia E. Richman
11                                                       Attorneys for Apple Inc.
12
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
13

14
     DATED: October 27, 2020                    _______________________________________
15                                              HON. YVONNE GONZALEZ ROGERS
                                                United States District Court Judge
16

17

18

19
                                        E-FILING ATTESTATION
20

21                  I, Gary A. Bornstein, am the ECF User whose ID and password are being used to

22   file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the

23   signatories identified above has concurred in this filing.

24
                                                                   /s/ Gary A. Bornstein
25                                                                Gary A. Bornstein
26

27

28                                           -4-
             STIPULATION AND [PROPOSED] ORDER RE DOCUMENT SUBPOENAS TO
                       NON-PARTIES, AUTHENTICITY AND SERVICE
                                Case No.: 4:20-cv-05640-YGR
